10-03764-smb       Doc 76    Filed 09/04/19 Entered 09/04/19 15:40:45      Main Document
                                          Pg 1 of 41



BROWN RUDNICK LLP
Seven Times Square
New York, New York 10036
David J. Molton
Marek P. Krzyzowski
212-209-4800

-and-

SELENDY & GAY PLLC
1290 Avenue of the Americas
New York, NY 10104
David Elsberg
Caitlin Halligan
Andrew Dunlap
Lena Konanova
Ron Krock
212-390-9000

Attorneys for the Foreign Representatives

                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF NEW YORK

                                                              )   Chapter 15 Case
 In re:                                                       )
                                                              )   Case No. 10-13164 (SMB)
 FAIRFIELD SENTRY LIMITED, et al.,                            )
                                                              )   Jointly Administered
        Debtors in Foreign Proceedings.                       )
                                                              )
 FAIRFIELD SIGMA LIMITED (IN LIQUIDATION),                    )
 acting by and through the Foreign Representatives thereof,   )
 and KENNETH KRYS and CHARLOTTE CAULFIELD,                    )
 solely in their capacities as Foreign Representatives and    )
 Liquidators thereof,                                         )   Adv. Pro. No. 10-03764
                                                              )   (SMB)
                                            Plaintiffs,       )
                                                              )   THIRD AMENDED
                            -against-                         )   COMPLAINT
                                                              )
 PICTET & CIE and BENEFICIAL OWNERS OF                        )
 ACCOUNTS HELD IN THE NAME OF PICTET & CIE                    )
 1-1000, including without limitation BENEFICIAL              )
 OWNERS OF ACCOUNTS ASSOCIATED WITH                           )
 REFERENCE IDENTIFIERS 635912, 994280, 33895988,              )
10-03764-smb      Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                          Pg 2 of 41



 NV994280, and PM0009                                               )
                                                                    )
                                             Defendants.            )

               Fairfield Sigma Limited (“Sigma”), by and through Kenneth Krys and Charlotte

Caulfield (together with their predecessors, the “Foreign Representatives”), and Kenneth Krys

and Charlotte Caulfield (together with Sigma, the “Plaintiffs”), solely in their capacities as the

Liquidators of Sigma and the Foreign Representatives of the liquidation proceedings involving

Sigma, Fairfield Sentry Limited (“Sentry”), and Fairfield Lambda Limited (“Lambda,” together

with Sentry and Sigma, the “Funds” or the “Debtors”) pending before the Commercial Division

of the Eastern Caribbean High Court of Justice, British Virgin Islands (the “BVI Court”), for

their complaint against Defendants, allege the following based on personal knowledge or

information derived from the Funds’ books and records or from other sources, including, inter

alia, court filings and statements of governmental agencies and other parties.

                                PRELIMINARY STATEMENT

       1.      This action and similar actions are brought by the Plaintiffs, with the approval of

the foreign court having jurisdiction over the matter, to recover payments made to shareholders

for the redemption of shares in the Funds prior to December 2008.

       2.      The Funds were created as a means for private investment in managed accounts

with Bernard L. Madoff Investment Securities LLC (“BLMIS”), the brokerage business that

Bernard L. Madoff used to perpetrate his massive Ponzi scheme. Sentry was the largest of all so-

called “feeder funds” to maintain accounts with BLMIS. Sigma and Lambda were indirect

BLMIS feeder funds established for foreign currency investments (respectively, Euro and Swiss

Franc investments) through purchases of shares of Sentry. Sentry’s account statements with

BLMIS as of the end of October 2008 showed in excess of $6 billion of assets supposedly held

by BLMIS for Sentry. As stated in their offering materials, the Funds’ investment objective was
                                                2
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45          Main Document
                                           Pg 3 of 41



to achieve capital appreciation of assets through investments in BLMIS (directly, in the case of

Sentry; and indirectly, through Sentry, in the cases of Sigma and Lambda).

       3.      It is now known that these types of feeder funds were essential to the perpetration

of Madoff’s Ponzi scheme.       In order for the Ponzi scheme to operate, Madoff required a

continuous flow of new investors and investments to be able to satisfy redemption requests from

early investors. Feeder funds, such as Sentry (which was a direct feeder fund into BLMIS), and

Sigma and Lambda (which were indirect feeder funds, through Sentry, into BLMIS), brought

new investors into this scheme, allowing Madoff to make payments to early investors and

thereby creating and perpetuating the illusion that BLMIS was engaged in a successful

investment strategy and actively trading securities.

       4.      From the Funds’ inception until the disclosure of Madoff’s fraud in December

2008, during most relevant times, substantially all cash, net of fees and expenses, raised by the

Funds through the sale of their shares was transferred (either directly in the case of Sentry or

indirectly, through Sentry, in the cases of Sigma and Lambda) to BLMIS for investment in

accounts managed by Madoff. Prior to December 2008, the voting participating shares of Sentry

($.01 par value per share), Sigma (€.01 par value per share), and Lambda (CHF.01 par value per

share) (the “Shares”), were redeemable for a price equal to the applicable Fund’s “Net Asset

Value.” Net Asset Value was to be determined, in accordance with applicable accounting

standards, as the value of the respective assets of Sentry, Sigma, and Lambda divided by the

number of shares outstanding in each Fund, net of certain expenses (“Net Asset Value”).

       5.      From time to time, in order to make payments to investors for the redemption of

Shares (“Redemption Payments”), Sentry generally made withdrawals from its BLMIS accounts.

On occasion, Sentry made Redemption Payments directly from amounts on hand invested by


                                                 3
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45         Main Document
                                           Pg 4 of 41



other subscribers in the Funds. At all relevant times, the Funds believed payments that Sentry

received from BLMIS represented the proceeds of sales of securities and/or investments held by

BLMIS for Sentry. The amount, per share, paid by the Funds to shareholders for each Share

redeemed was to be equal to the per share Net Asset Value, which was calculated based

principally on the assets that the Funds believed were being held, and investments that were

being made, by BLMIS for Sentry’s account.

       6.      As the world now knows, Madoff was operating a massive Ponzi scheme through

BLMIS. Thus, at all relevant times, the money that Sentry transferred to BLMIS was not

invested, but, rather, was used by Madoff to pay other BLMIS investors or was otherwise

misappropriated by Madoff for unauthorized uses. Further, none of the securities shown on

statements provided to Sentry by BLMIS were in fact purchased for Sentry. Additionally, none

of the amounts withdrawn by Sentry from its accounts with BLMIS were proceeds of sales of

securities or other investments. Instead, such amounts represented the monies of more recent

investors into the Madoff scheme.

       7.      In light of the fraudulent nature of BLMIS and its operation as a massive Ponzi

scheme, at all relevant times the assets purportedly held at BLMIS for Sentry were non-existent,

and the Funds were insolvent at the time Redemption Payments were made or they were

rendered insolvent by those payments. As a result, at all relevant times, the Net Asset Value of

the Shares redeemed was miscalculated, and Redemption Payments were mistakenly made for

amounts far in excess of the Net Asset Value of Shares redeemed that would have been

calculated based upon the true facts existing at any relevant time.

       8.      At all relevant times, all payments made from BLMIS to Sentry and other feeder

funds and investors were made by Madoff to perpetuate his Ponzi scheme and avoid detection of


                                                 4
10-03764-smb      Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45           Main Document
                                          Pg 5 of 41



his fraud. Similarly, the Redemption Payments that the Funds made to redeeming shareholders

were not made in the ordinary course of any business or for any legitimate purposes. Those

Redemption Payments did not conform to or follow the terms of the Funds’ Subscription

Agreements, Articles of Association and/or other offering documents, as they were based upon

Net Asset Values that were not calculated based upon the true facts existing at any relevant time,

and because, more generally, the Redemption Payments represented the proceeds arising from

investment in BLMIS (or a substitute therefor, in the form of subscription monies from other

investors in the Funds, used as a shortcut to investing subscription monies with BLMIS and

simultaneously withdrawing monies from BLMIS), which the world now knows was operated by

Madoff as a Ponzi scheme. These payments were crucial in perpetuating the Ponzi scheme and

maintaining the illusion that Madoff was making actual investments and employing a successful

investment strategy.

       9.      During the period from and after November 20, 2007, through October 20, 2008,

following the receipt by Sigma of notices of redemption, Sigma made Redemption Payments to

accounts held in the name of Pictet & Cie (“Pictet & Cie”) aggregating USD $259,922.49.

       10.     At the time such payments were made, Sigma mistakenly believed that such

payments were in the amount of the Net Asset Value of the Shares tendered at the time of

redemption. In fact, however, as stated, the Redemption Payments made to Pictet & Cie far

exceeded the Net Asset Value of Shares redeemed that would have been calculated based on the

true facts existing at that time or any relevant time. Moreover, these Redemption Payments did

not, as Sigma intended, represent the proceeds arising from the profitability of or to continue

investment in BLMIS. Instead, any amounts obtained directly or indirectly by Sigma from

BLMIS to make Redemption Payments to Pictet & Cie generally were proceeds of Madoff’s


                                                5
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45           Main Document
                                           Pg 6 of 41



Ponzi scheme, obtained from other BLMIS investors or other Sentry investors invested in

BLMIS.

       11.     Accordingly, the Funds’ actual assets are, and at relevant times were, far less than

the amount needed to satisfy their liabilities and the claims that have been or may be asserted

against them, and, at all relevant times, the Funds were unable to pay their debts as they fell or

would fall due. Indeed, at the time the Redemptions Payments were made, the Funds had

insufficient assets from which to pay debts as they fell or would fall due.

       12.     In particular, claims had been previously asserted against the Funds in actions

commenced by Irving H. Picard, the Trustee appointed by the United States District Court for the

Southern District of New York for the liquidation of BLMIS (the “BLMIS Trustee”), in an

adversary proceeding pending before the United States Bankruptcy Court of the Southern

District of New York, Picard v. Fairfield Sentry Limited, et al., No. 08-01789 (SMB) (the

“BLMIS Adversary Proceeding”). As set forth in the complaint filed in the BLMIS Adversary

Proceedings, the BLMIS Trustee sought to recover from the Funds, on preference and fraudulent

transfer grounds, approximately $3.2 billion. This amount was alleged to have been transferred

to the Funds from BLMIS, directly (in the case of Sentry), or indirectly (in the cases of Sigma

and Lambda), during the six years preceding the December 2008 disclosure of the Madoff fraud.

The BLMIS Trustee alleged that the monies transferred from BLMIS to the Funds were the

misappropriated assets of other BLMIS investors. At all relevant times, monies that the Funds

received from BLMIS, net of fees and expenses, were transferred to shareholders as Redemption

Payments.

       13.     On July 13, 2011, pursuant to an agreement between the Foreign Representatives

and the BLMIS Trustee dated May 9, 2011, the United States Bankruptcy Court for the Southern


                                                 6
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                           Pg 7 of 41



District of New York entered judgments against each of the Funds on the claims against the

Funds asserted in the BLMIS Adversary Proceeding (the “Judgments”) in the amount of

$3,054,000,000 with respect to Sentry, $752,300,000 with respect to Sigma, and $52,900,000

with respect to Lambda. The Redemption Payments rendered the Funds unable to satisfy their

liabilities to the BLMIS customers, the BLMIS Trustee, including on account of the Judgments,

and other creditors of the Funds, and further increased the amount of those liabilities. In this

way, the Redemption Payments caused the Funds to become insolvent and/or deepened their

existing insolvency, in that, among other things, at all relevant times the Funds were unable to

pay their debts as they fell or would fall due.

       14.     Upon information and belief, Pictet & Cie has either retained the Redemption

Payments made to it by Sigma for its own account and benefit or, alternatively, paid all or some

portion of such payments to or for the account of persons or entities for whom Pictet & Cie may

have subscribed for shares of the Funds in the capacity of trustee, agent, representative, nominee

or custodian (individually, a “Beneficial Shareholder” and collectively, “Beneficial

Shareholders,” together with Pictet & Cie, the “Defendants”). Based on Sigma’s records, some

or all of the Redemption Payments may have been paid to an account holder or holders

associated with reference identifiers 635912, 994280, 33895988, NV994280, and PM0009.

       15.     Following the revelation of Madoff’s fraud in December 2008, the Funds’ boards

of directors suspended any further redemptions of the Funds’ shares and the calculation of each

of the Funds’ Net Asset Value. As of December 2008 and presently, Sentry, Sigma, and Lambda

have, respectively, approximately 4.7 million, 3.9 million, and 0.2 million shares outstanding.

       16.     Unless Redemption Payments paid to shareholders are recovered for the Funds’

estates, the Funds will be unable to satisfy their liabilities and claims that have been made or may


                                                  7
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                           Pg 8 of 41



be made against them; further, recoveries of Redemption Payments will increase distributions to

the Funds’ investors who have been harmed. Moreover, to the extent such liabilities and claims

must be satisfied solely from the Funds’ current assets, Defendants will have been unjustly

enriched as they will not bear their proportionate share of such liabilities and claims, but rather

will retain a windfall at the expense of other shareholders and creditors of the Funds.

                                JURISDICTION AND VENUE

       17.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 157(b) and 1334(b),

as this adversary proceeding and the claims asserted by the Foreign Representatives herein arise

under, arise in and/or relate to the Chapter 15 proceedings of the above-captioned Debtors, In re

Fairfield Sentry Limited, et al., No. 10-13164 (SMB), pending in this Court. Additionally,

pursuant to section 78eee(b)(2)(A)(iii) of the Securities Investor Protection Act (“SIPA”), which

incorporates 28 U.S.C. § 1334(b) and applicable provisions of Title 11 of the United States

Code, jurisdiction is also proper in this Court because this action also relates to the consolidated

liquidation proceedings of BLMIS and Bernard L. Madoff, pending in this Court under the

caption Securities Investor Protection Corp. v. Bernard L. Madoff Investment Securities LLC,

SIPA Liquidation No. 08-1789 (SMB). Pursuant to the Amended Standing Order of Reference

of the United States District Court for the Southern District of New York, dated January 31,

2012, all proceedings arising in, arising under and/or related to cases under Title 11 of the United

States Code (as amended, the “Bankruptcy Code”) are referred to this Court for adjudication.

       18.     This is a core proceeding under 28 U.S.C. § 157(b)(2).            Should the Court

determine that this is a non-core proceeding, Plaintiffs consent to entry of final judgment and

order by this Court.




                                                 8
10-03764-smb       Doc 76    Filed 09/04/19 Entered 09/04/19 15:40:45          Main Document
                                          Pg 9 of 41



         19.    This Court has jurisdiction over Pictet & Cie and any Beneficial Shareholders

pursuant to Rules 7004(d) and (f) of the Federal Rules of Bankruptcy Procedure and New York

Civil Practice Law & Rules § 302 (McKinney 2008) because Pictet & Cie and the Beneficial

Shareholders purposely availed themselves of the laws of the United States and the State of New

York by, among other things, investing money with the Funds, knowing and intending that the

Funds would invest substantially all of that money in New York-based BLMIS. Pictet & Cie and

the Beneficial Shareholders thus knowingly accepted the rights, benefits, and privileges of

conducting business and/or transactions in the United States and New York, derived significant

revenue from New York, and maintained minimum contacts and/or general business contacts

with the United States and New York in connection with the claims alleged herein. Pictet & Cie

and the Beneficial Shareholders should therefore reasonably expect to be subject to United States

jurisdiction.

         20.    Moreover, this Court has jurisdiction over Pictet & Cie and any Beneficial

Shareholders by virtue of the legally binding and valid agreements and representations set forth

in one or more agreements for the subscription of Shares that Pictet & Cie entered into with

Sigma.

         21.    Pictet & Cie, upon information and belief, entered into a Subscription Agreement

with Sigma on or about June 24, 2003 (the “Initial Subscription Agreement”) pursuant to which

Pictet & Cie subscribed for shares.      Subsequent to entering into the Initial Subscription

Agreement, Pictet & Cie, upon information and belief, entered into additional agreements (the

“Subsequent Subscription Agreements”) with Sigma on or about November 24, 2003, November

30, 2004, March 14, 2005, October 28, 2005, March 28, 2006, and April 20, 2006 pursuant to

which it subscribed for additional Shares on the same terms and conditions as those shares


                                                9
10-03764-smb      Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45           Main Document
                                         Pg 10 of 41



subscribed for pursuant to the Initial Subscription Agreement.         The Initial Subscription

Agreement and Subsequent Subscription Agreements are collectively referred to herein as the

“Subscription Agreements.”

       22.    The Subscription Agreements provide for, inter alia, the irrevocable submission

by Pictet & Cie to the jurisdiction of the New York courts with respect to any proceeding with

respect to said agreement and Sigma and Pictet & Cie’s consent to service of process by the

mailing of such process, as provided therein. In particular, the Subscription Agreements provide

as follows:

       New York Courts. Subscriber agrees that any suit, action or proceeding
       (“Proceeding”) with respect to this Agreement and the Fund may be brought in
       New York. Subscriber irrevocably submits to the jurisdiction of the New York
       courts with respect to any Proceeding and consents that service of process as
       provided by New York law may be made upon Subscriber in such Proceeding,
       and may not claim that a Proceeding has been brought in an inconvenient forum.
       Subscriber consents to the service of process out of any New York court in any
       such Proceeding by the mailing of copies thereof, by certified or registered mail,
       return receipt requested, addressed to Subscriber at the address of Subscriber then
       appearing on the Fund’s records. Nothing herein shall affect the Fund’s right to
       commence any Proceeding or otherwise to proceed against Subscriber in any
       other jurisdiction or to serve process upon Subscriber in any manner permitted by
       any applicable law in any relevant jurisdiction.

       23.    Furthermore, by executing the Subscription Agreements, Pictet & Cie agreed to

all terms and conditions contained therein, including the express provision that any agreement

made by Pictet & Cie in the Subscription Agreements would also apply to any other person for

whom Pictet & Cie was subscribing as trustee, agent, representative, or nominee – i.e., all

Beneficial Shareholders. Moreover, by executing the Subscription Agreements, Pictet & Cie

represented that it had all requisite authority from Beneficial Shareholders to execute and

perform any and all obligations on their behalf, and also agreed to indemnify Sigma for any

damages resulting from an assertion by a Beneficial Shareholder that Pictet & Cie lacked proper



                                               10
10-03764-smb      Doc 76      Filed 09/04/19 Entered 09/04/19 15:40:45           Main Document
                                          Pg 11 of 41



authorization to enter into the Subscription Agreements or perform the obligations thereof.

Specifically, the Subscription Agreements provide as follows:

       If Subscriber is acting as a Representative. If Subscriber is subscribing as trustee,
       agent, representative, or nominee for another person (the “Beneficial
       Shareholder”), Subscriber agrees that the representations and agreements herein
       are made by Subscriber with respect to itself and the Beneficial Shareholder.
       Subscriber has all requisite authority from the Beneficial Shareholder to execute
       and perform the obligations hereunder. Subscriber also agrees to indemnify the
       Fund . . . for any and all costs, fees and expenses (including legal fees and
       disbursements, fines and amounts paid in settlement) in connection with any
       damages resulting from Subscriber’s misrepresentation or misstatement contained
       here, or the assertion of Subscriber’s lack of proper authorization from the
       Beneficial Shareholder to enter into this Agreement or perform the obligations
       hereof.

       24.    Venue is proper in this Court pursuant to 28 U.S.C. § 1409(a).

                                           PARTIES

Plaintiffs

       25.    Sigma, a British Virgin Islands company, was organized in 1990 under the

International Business Company Act of the British Virgin Islands and was subsequently re-

registered as a business company under the BVI Business Companies Act 2004. Sigma’s

registered agent is Codan Trust Company (B.V.I.) located at Romasco Place, Wickhams Cay 1,

Road Town, Tortola, BVI. Sigma is currently in liquidation in proceedings commenced on April

23, 2009, in the BVI Court.

       26.    The Foreign Representatives were appointed by the BVI Court as Liquidators of

the Funds to supervise the liquidation of the Funds’ estates and, where necessary, commence

proceedings in the name of and on behalf of the Funds or in their own official names. On April

23, 2009, the BVI Court issued an order appointing Christopher Stride as liquidator of Lambda

(the “Lambda Appointment Order”).         On July 21, 2009, the BVI Court issued an order

appointing Kenneth Krys and Mr. Stride as joint liquidators of Sentry and Sigma (the “Sentry &

                                                11
10-03764-smb      Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                         Pg 12 of 41



Sigma Appointment Order”).         On September 6, 2010, the BVI Court issued notices

acknowledging Mr. Stride’s resignation and the appointment of Joanna Lau as joint liquidator

with Mr. Krys of all three Funds (the “Supplemental Appointment Order”). On November 23,

2011, Ms. Lau resigned as joint liquidator of the Funds. On June 24, 2014, the BVI Court issued

an order appointing Charlotte Caulfield as joint liquidator, with Mr. Krys, of all three Funds (the

“Second Supplemental Appointment Order” and, together with the Lambda Appointment Order,

the Sentry & Sigma Appointment Order, and the Supplemental Appointment Order, the “BVI

Appointment Orders”). The Foreign Representatives, in their capacities as Foreign

Representatives and liquidators of the Funds, have been authorized by the foreign court having

jurisdiction over the matter to bring this action and the claims herein, including the avoidance

claims herein under the BVI Insolvency Act of 2003 (the “BVI Insolvency Act”).

       27.     Pursuant to the BVI Appointment Orders, the Foreign Representatives are

responsible for all aspects of the Funds’ businesses, including, among other things, custody and

control of the Funds’ assets, the power to do all acts and execute, in the name and on behalf of

the Funds, any deeds, receipts or other documents, and the power to compromise claims,

commence litigation and to dispose of property.       After obtaining BVI Court approval, the

Foreign Representatives filed petitions in this Court in June of 2010, under Chapter 15 of Title

11 of the United States Code, seeking recognition of the BVI Liquidation Proceedings as

“foreign main proceedings” under Chapter 15. On July 22, 2010, this Court issued an order (the

“Recognition Order”) granting that recognition.

       28.     Pursuant to the Recognition Order, the Foreign Representatives were

automatically afforded relief available under 11 U.S.C. § 1520, including application of the

Bankruptcy Code’s automatic stay to the Funds and their property located in the United States, as


                                                12
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                          Pg 13 of 41



well as the ability to operate the Funds’ business and exercise the rights and powers of a trustee

under Sections 363 and 552 of the Bankruptcy Code.             Moreover, the Bankruptcy Court

specifically granted additional relief in the Recognition Order to the Foreign Representatives

pursuant to 11 U.S.C. § 1521(a). Such relief includes, but is not limited to: (i) staying any

actions, proceedings or execution against the Funds’ assets to the extent not stayed under Section

1520; (ii) authorizing the Foreign Representatives to seek leave to conduct discovery concerning

the Funds’ assets, affairs, rights, obligations or liabilities; (iii) entrusting the Foreign

Representatives with the administration and realization of the Funds’ assets that are located

within the United States, including all claims and causes of action belonging to the Funds; and

(iv) otherwise giving full force and effect to the proceedings before the BVI Court.

Defendants

       29.     Pictet & Cie was, at all relevant times, a member of Sigma and a registered holder

of Shares. Upon information and belief, Pictet & Cie is a corporate entity organized under the

laws of Switzerland and having its registered address at Route des Acacias 60, 1211 Geneva 73,

Switzerland. Pictet & Cie subscribed for the purchase of Shares by entering into one or more

Subscription Agreements with Sigma. All purchases of Shares by Pictet & Cie were subject to

the terms of the Subscription Agreements.

       30.     Defendants “Beneficial Owners of the Accounts Held in the Name of Pictet &

Cie” - i.e., the Beneficial Shareholders, are, as noted, any persons or entities having a beneficial

ownership or interests in Shares of Sigma issued to Pictet & Cie and on whose behalf Pictet &

Cie was acting as trustee, agent, representative, or nominee. Based on Sigma records, some or

all of the Redemption Payments made to Pictet & Cie may have been paid to an account holder




                                                13
10-03764-smb      Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45           Main Document
                                         Pg 14 of 41



or holders associated with reference identifiers 635912, 994280, 33895988, NV994280, and

PM0009.

                       NOTICE PURSUANT TO FED. R. CIV. P. 44.1

        31.    Certain of the substantive issues to be resolved in this case will be governed by

the laws of the British Virgin Islands. Plaintiffs intend to rely upon the applicable laws of that

territory.

                                 FACTUAL ALLEGATIONS

A.      Role of Feeder Funds In Madoff Fraud

        32.    Sentry was the largest of all the so-called “feeder funds” to maintain accounts

with BLMIS. Sigma and Lambda were indirect BLMIS feeder funds established for foreign

currency (respectively, Euro and Swiss franc) investment through purchase of shares of Sentry.

Sentry’s account statements with BLMIS as of the end of October 2008 showed in excess of $6

billion of invested assets supposedly held by BLMIS.        As stated in its offering materials,

Sentry’s investment objective was to achieve capital appreciation through investments in

BLMIS.

        33.    As discussed above, Sentry, Sigma, and Lambda were established for the purpose

of making investments in BLMIS. It is now known that these types of feeder funds were a

crucial part of Madoff’s Ponzi scheme. The feeder funds brought new investors and new

investments into the scheme, allowing Madoff to make payments to early investors who sought

to liquidate their investments, and in this way, the feeder funds were used by Madoff to continue

and perpetuate his fraud by maintaining the illusion that BLMIS was making active investments

and engaging in a successful investment strategy.




                                               14
10-03764-smb      Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45          Main Document
                                         Pg 15 of 41



B.     Calculation of Net Asset Value and Shareholder Redemption Payments

       34.     Substantially all of the money (up to 95%) raised by the Funds from the sale of

their Shares, net of fees and expenses, was turned over to and invested in BLMIS (by and/or

through Sentry), and supposedly credited to accounts held in the name of Sentry with BLMIS,

purportedly for use in the now infamous “split-strike conversion” investment strategy.        In

accordance with the Funds’ Subscription Agreements, Articles of Association, offering materials

and/or other relevant documents, from time to time, the Funds paid to shareholders, for each

Share tendered for redemption, an amount that was based on each of the respective Funds’

purported Net Asset Value, as it was then calculated.

       35.     In calculating each of the Funds’ Net Asset Value, the Funds’ administrators used

and relied on account statements provided by BLMIS purportedly showing securities and

investments, or interests or rights in securities and investments, held by BLMIS for the account

of Sentry. Generally, all securities identified on BLMIS account statements were traded on

public exchanges and had readily ascertainable market values, and those market values (in

addition to, among other items, cash on hand that was identified in the Sentry account statement

for the relevant time period) were used in accordance with the Funds’ Subscription Agreements,

Articles of Association, offering materials and/or other documents to calculate the Net Asset

Value of the Shares.

       36.     In fact, at all relevant times, no securities were ever purchased or sold by BLMIS

for Sentry and any stated cash on hand in the BLMIS accounts was based on misinformation and

fictitious account statements.   None of the transactions shown on the account statements

provided by BLMIS to Sentry ever occurred. Indeed, no investments of any kind were ever

made by BLMIS for Sentry. At all relevant times, all of the account statements that BLMIS


                                               15
10-03764-smb       Doc 76    Filed 09/04/19 Entered 09/04/19 15:40:45           Main Document
                                         Pg 16 of 41



provided to Sentry were entirely and utterly fictitious. Further, all amounts deposited by Sentry

(or by Sigma and Lambda through Sentry) with BLMIS for investment and the purchase of

securities to be held by BLMIS for the account of Sentry were used by Madoff to pay other

BLMIS investors or were misappropriated by Madoff for other unauthorized uses.

       37.      From time to time, to make Redemption Payments, Sentry (and Sigma and

Lambda through Sentry) made withdrawals from Sentry’s BLMIS accounts (or utilized

subscription monies of other investors on hand that were directed for investment in BLMIS).

The Funds believed that the amounts provided in connection with such withdrawals represented

the proceeds arising from the profitability of or to continue investment in BLMIS. In fact,

however, payments made by BLMIS to Sentry purportedly representing the proceeds of sales of

securities or other investment positions were nothing other than the deposits of other BLMIS

investors or previous deposits made by Sentry, never invested but rather misused and

misappropriated as part of Madoff’s fraud. At all relevant times, payments made from BLMIS to

Sentry were made by Madoff to continue and perpetuate his Ponzi scheme and avoid detection of

his fraud. The payments from BLMIS to Sentry were not payments made in the ordinary course

of or as part of any business, nor did they have a legitimate business purpose. Similarly, the

Redemption Payments were not made for any legitimate purposes or in the ordinary course of

any business.

       38.      Given the fraudulent nature of BLMIS and its operation as a massive Ponzi

scheme, the money paid by the Funds (directly in the case of Sentry and indirectly in the cases of

Sigma and Lambda) to BLMIS on account of Sentry was, at all relevant times and unknown to

the Funds, misused and misappropriated by Madoff as part of his Ponzi scheme. At all relevant




                                               16
10-03764-smb        Doc 76    Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                          Pg 17 of 41



times, the Funds were insolvent when the Redemption Payments were made or were rendered

insolvent, and/or their insolvency was deepened, as a result of the Redemption Payments.

C.        Redemption Payments Made or Transferred to Defendants

          39.   During the period from and after November 20, 2007, through October 20, 2008,

Pictet & Cie received Redemption Payments totaling USD $259,922.49 from Sigma in respect of

Shares tendered for redemption.

          40.   The dates and amounts of each Redemption Payment received by Pictet & Cie

from Sigma, and the bank accounts to which each Redemption Payment was made, are set forth

on Exhibit A.

          41.   At the time those Redemption Payments were made, the Funds had insufficient

assets and were unable to pay their debts as they would fall due.           In exchange for each

Redemption Payment, each of which constitutes or forms part of a transaction between Pictet &

Cie and Sigma, Sigma received no consideration or consideration of a value that, in money or

money’s worth, was significantly less than the value, in money or money’s worth, of the

consideration provided by Sigma.

          42.   Upon information and belief, Pictet & Cie and/or the Beneficial Shareholders

received Redemption Payments in excess of amounts paid by such person(s) for purchase of their

Shares.

D.        Citco Did Not Issue Any Certifications of Net Asset Value in “Good Faith”

          43.   Article 11 of the Funds’ Articles provides that “[a]ny certificate as to the Net

Asset Value per Share . . . given in good faith by or on behalf of the Directors shall be binding on

all parties.” During the relevant period, statements of the Net Asset Value were issued by the

Funds’ administrators, Citco Fund Services (Europe) B.V. and its delegatee Citco (Canada) Inc.


                                                17
10-03764-smb       Doc 76    Filed 09/04/19 Entered 09/04/19 15:40:45             Main Document
                                         Pg 18 of 41



(the “Administrators”). On April 16, 2014, the Judicial Committee of the Privy Council (the

“Privy Council”) issued a decision in which it held that certain statements of Net Asset Value, in

particular, certain monthly emails, contract notes, and monthly account statements issued by the

Administrators, constituted “certificates” for the purposes of Article 11 (the “Certificates”). The

Privy Council did not, however, address whether such Certificates were given “in good faith.” In

carrying out this responsibility, the Administrators and affiliated Citco companies within Citco

Group Limited (collectively, “Citco”) acted with a lack of good faith in giving the Certificates.

       44.     Over the course of fifteen years, in its capacity as service providers to the Funds,

Citco reviewed information concerning BLMIS not available to the general public, and

expressed internal alarm about what that information showed with respect to the likelihood of

fraud at BLMIS, but turned a blind eye to the reality reflected in the information and instead

proceed with issuing the Certificates as if there were no problem.

       45.     So grave were the Administrators’ internal concerns that they expressed doubts—

many years before the fraud was made public—that the Funds’ assets with BLMIS even existed,

with one employee stating “I will not change my [opinion] as long as I [do] not see evidence that

the portfolio exists.” The Administrators also expressed repeated concern over the fact there was

no segregation of duties at BLMIS—i.e., BLMIS (i) had discretion over which investments to

make and when to make them, such that BLMIS was de facto investment manager, (ii) had actual

custody of the Funds’ assets, such that BLMIS was de facto custodian, and (iii) was also the

broker. Based upon the proprietary information they reviewed, Citco expressed concern—

internally—that BLMIS would be a repeat of the notorious Manhattan Investment Fund fraud of

the 1990s “multiplied by a factor of five.” Ultimately, unable to resolve their grave concerns,

Citco, rather than withdrawing, ceasing to issue Certificates, or sounding a public alarm, made a


                                                18
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                          Pg 19 of 41



corporate decision to continue on as service providers—in exchange for an 800% increase in

fees.

        1.     Citco Expressed Doubt as to Whether the Funds’ Assets at BLMIS Even
               Existed.

        46.    Beginning in 2000, the Administrators ran into trouble with the basic task of

verifying the existence of the Funds’ assets with Madoff. Initially, Citco expressed serious

concerns regarding whether the Funds’ Treasury bond transactions actually matched those

transactions reported by Madoff because of an apparent “rhythm of trading” each month. The

rhythm of trading within Sentry’s portfolio appeared too consistent to be true, as the assets

included only a limited number of Treasury bonds by each month’s end. At the beginning of

each month, Madoff would purchase shares and put options and would sell call options, but, like

clockwork, would then liquidate all of Sentry’s holdings by the 20th of each month. Thus the

Administrators wanted to check whether the Treasury bonds even existed at all.

        47.    The Administrators could not verify the existence of the assets because the Funds’

custodians, Citco Bank Nederland N.V. Dublin Branch and Citco Global Custody (the

“Custodians”), did not actually hold them.       Instead, Madoff served as his own custodian.

Therefore, the custody statements that the Custodians were supposed to generate based on assets

in their possession, were instead merely copied, or “shadow booked,” from BLMIS account

statements. The Custodians were “only the custodian[s] on paper, not in reality” and did not

place any trades for the Funds.

        48.    Management within Citco, including Ruud Bodewes (“Bodewes”), the head of

internal audit for all of Citco Group, and Ger Jan Meijer (“Meijer”), the head of internal audit for

the Administrators, expressed concern about the operations at BLMIS. In May 2000, Bodewes

expressed his concern to the general counsel and manager of Citco Bank Nederland, as well as

                                                19
10-03764-smb          Doc 76    Filed 09/04/19 Entered 09/04/19 15:40:45        Main Document
                                            Pg 20 of 41



Meijer, that “[w]ith [the] Manhattan [Investment Fund fraud] in the back of our minds, we, as

Citco, may very well be in a potential dangerous situation, since we do not seem to have an

independent source to verify the information from BLMIS.” Indeed, Meijer had raised these

concerns to Bodewes weeks earlier, warning that Madoff could be “a Manhattan multiplied by a

factor of five.”

        49.        In addition to warning Bodewes, Meijer also warned Citco Group’s Chief

Executive Officer, Christopher Smeets (“Smeets”) in May 2000 that “[t]o not react or to react too

late does indeed mean that investors once again faithfully deposit tens of millions of USD in the

Madoff well (for which we do not know if there is a bottom to it) at month’s end,” with the

understanding that Citco could “already be held personally responsible insofar as we have

allowed the subscriptions to take place as of May without a fight.” Smeets acknowledged receipt

of Meijer’s emails and concerns.        At that time, Meijer emphasized that “with the current

knowledge and Citco as asset protector, Citco has a legal obligation to obtain more assurance” of

the Funds’ assets.

        50.        However, in what became a familiar pattern, Citco turned a blind eye to the

documents and information in their possession. Citco Group did not address the Administrators’

concerns raised in May 2000, and a few months later, Meijer stated: “[i]t seemed that this affair

[was] being put on the back burner and hushed.”

        51.        A year later, Meijer again reiterated his concerns about BLMIS’s operations,

which “remain[ed] unsolved.” Meijer warned that “Citco has a risk exposure of more than

USD3 billion” and that “[p]robably there are no options to restore this situation from a worst

case scenario.” He stated: “I will not change my [opinion] as long as I [do] not see evidence that

the portfolio exists.” Five months later, in January 2002, the Administrators again emphasized


                                                20
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45             Main Document
                                          Pg 21 of 41



that the issues concerning BLMIS posed severe risks to Citco and the Funds’ investors. Meijer

told Bodewes: “I have been worried about this situation for 2 years (including the risk to the

continued existence of Citco), however the same was not taken seriously by certain gentlemen. . .

. My intuition (combined with the business that I have seen) tells me that things are not right.”

       52.     In January 2002, Meijer insisted to Bodewes that: “Citco must now seriously take

the possibility that everything is really wrong with [the Funds’] account, as well as the possibility

that everything will come into view within 2 years. . . . Personally I think the chance [that

something is wrong] is at least 50%.” Meijer persisted that there was “still the opportunity to

more or less direct the whole process, and search out the best way out with the help of good

lawyers (legal contingency plan).      Otherwise you run the risk that the scene will later be

determined by others.” However, in response Citco Group’s management, and Bodewes in

particular, failed to undertake a meaningful investigation into Meijer’s doubts regarding the

existence of the Funds’ assets, and instead continued acting as a service provider for the Funds

for over six more years.

       53.     In fact, multiple members of the Administrator’s management tried to prevent

Meijer from asking questions.         John Verhooren (“Verhooren”), a member of Citco’s

administration services management team, actually knew that Meijer had raised concerns about

the existence of the Funds’ assets for years, but deliberately ignored those concerns. For

example, in May 2000, Verhooren acknowledged that the lack of segregation of duties and

trading patterns at Madoff were not new discoveries, and many people at Citco had already

recognized these phenomena. Later, in response to concerns raised in 2001, Verhooren again

rebuffed Meijer’s insistence that Citco was facing “an enormous risk exposure.”             Instead,

Verhooren told Meijer to stop raising the issue and claimed that Citco would try to meet with


                                                 21
10-03764-smb       Doc 76       Filed 09/04/19 Entered 09/04/19 15:40:45       Main Document
                                            Pg 22 of 41



Madoff to investigate. However, neither Verhooren nor any member of the Administrator’s staff

ever gained sufficient evidence that the Funds’ assets existed from Madoff.

       2.      Citco Failed To Obtain Evidence Of the Existence of the Funds’ Assets.

       54.     Citco not only expressed internal concern regarding whether the Funds’ assets

with BLMIS even existed—it knew that BLMIS would not confirm their existence for Citco as

the Funds’ service providers.

       55.     The Administrators’ audit reports designated Sentry as a non-compliant fund on

their “watch list” as a result of the lack of segregation of duties at BLMIS. Each year from 2000

through 2006, the Administrators recommended that Citco either confirm the existence of the

Funds’ assets held by BLMIS or resign as service providers. On three occasions between May

2000 and December 2002, Citco attempted to verify the existence of the Funds’ assets at BLMIS.

All attempts failed.

       56.     In May 2000, Citco set up a meeting with Madoff to gain “independent

confirmation of the[] existence” of the Funds’ assets, particularly the Treasury bills, and to

determine how Madoff derived share prices from the markets. However, this effort failed.

BLMIS did not verify the existence of the assets, and Citco concluded internally that the meeting

had not provided “a full disclosure of [the] assignment.”

       57.     In July 2001, Bodewes had attempted to assess the concerns raised by Meijer in

an internal due diligence memorandum. However, Bodewes’s due diligence was limited to a

review of Citco’s proprietary documents because Citco was concerned that permitting “an on-site

audit at [BLMIS] premises may hurt the relationship with [the Fund], resulting in a possible loss

of [a] USD 1.5 million dollar fee income.” Even so, based on the documents and information in

Citco’s possession, Bodewes shared Meijer’s concerns about BLMIS’s operations, and


                                                22
10-03764-smb      Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45          Main Document
                                         Pg 23 of 41



concluded that losses at BLMIS could be hidden, leaving Citco ultimately liable to the Funds’

shareholders. Bodewes also noted that the two man audit firm used by BLMIS did not “match

up” with the size of BLMIS’s business.                Indeed, multiple Administrator employees

acknowledged that the small size of Madoff's accounting firm posed a risk, given that the size of

the firm was not large enough to audit the amount of assets purportedly managed by BLMIS.

       58.     Smeets, Citco Group’s CEO, received Bodewes’ memo regarding the issues at

BLMIS, including the issues posed by the size of Madoff's audit firm.            Citco Group’s

management responded that they would like to “work this out” with Madoff, but never met with

him in 2001. By an email dated 6 February 2002, Unternaehrer of Citco Group stated that Citco

wanted evidence the T Bills existed. In December 2002, Citco once again “attempt[ed] to get

conclusive proof” from Madoff that Sentry’s portfolio was in BLMIS custody and to have

“Madoff . . . provide evidence of the existence/custody of the positions.” Before the meeting,

Meijer directed a member of the internal audit group at Citco to “[p]roperly record what you

have done and what you have not been able to determine. . . . It is a troublesome task insofar as

Madoff is not known for his openness.” However, the meeting did not include any meaningful

discussion with Madoff regarding the holdings purported to be in his custody. The employee,

Albert van Nijen, reported back that the Administrators’ “mission” to increase “Citco’s comfort

level with respect to the existence of the assets in relation to [Citco’s] responsibilities as

Custodian[s]” had again failed. On 27 December 2002 Bodewes reported to the executive

committee of Citco Group that as long as the position of Sentry with BLMIS was not

independently verified “there will be doubts”.

       59.     After Citco’s third failed attempt, Citco never again tried to gain evidence from

Madoff that the Funds’ assets existed until his fraud was ultimately exposed in December 2008.


                                                 23
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45               Main Document
                                          Pg 24 of 41



In addition, Meijer noted that “Madoff [was] no[t] known” to Citco’s external traders, even

though his investment strategy required selling major quantities of call options each month. In

an email to Bodewes, Meijer stated, “I visited the Madoff website. . . . According to the

investment policy, the fund needs to sell major quantities of call options on the market each

month. I absolutely do not trust it‼‼”

       60.     Meanwhile, through the entire period, Citco continued to issue the Certificates.

       3.      Citco Negotiated For Higher Fees As Reimbursement For the “Risks” of
               Doing Business with Madoff.

       61.     Facing grave concerns regarding the Funds’ assets placed with BLMIS, Citco put

its financial interests ahead of its duties to the Funds and the Funds’ investors.

       62.     By 2002, Citco knew that the Funds’ holdings could not be verified, knew that

BLMIS cleared its own trades, and knew that Citco’s efforts to reconcile Madoff’s operations

had failed. That year, Citco’s executive committee put credit line requests from the Funds “on

hold until . . . the ‘investigation’ on Fairfield” was complete, because Citco was concerned about

its exposure to liabilities well beyond the loans in the case of fraud. Smeets and Citco’s

management were aware that the credit line requests were on hold while Citco tried to “get as

much comfort as possible” that BLMIS was not a fraud.

       63.     Two years later, in February and March 2004, the Custodian decided to cancel

one of its credit facilities with Sentry following its discovery that AIG had pulled its investments

from BLMIS altogether.        Specifically, the Administrator’s management, including Meijer,

Verhooren, and William Keunen—who was responsible for the entire division of administration

services at Citco—found out that “the risk team of AIG took the decision to get out from all

Madoff exposure . . . [t]hey are scared with the structure . . . .” It appears that at least some Citco

Group management wanted the Custodian to resign: by an email of 6 February 2004, Keunen

                                                  24
10-03764-smb      Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45           Main Document
                                         Pg 25 of 41



informed the Administrator that Unternaehrer of Citco Group had decided the Custodian should

step down as custodian. At this time, Smeets was kept informed and aware of Citco’s concerns

regarding AIG’s withdrawal from Madoff. A few months later, in or about September 2004,

Citco’s board of directors made the decision to place the Custodians’ and Administrators’

business with the Funds “under scrutiny” and “to close down all credit relationships . . . to

decrease [Citco’s] exposure.” Citco knew that its credit relationship with the Funds would

expose it to liability because of BLMIS’s role as custodian, among other reasons.

       64.    By 2006, Citco considered resigning as service providers. The Custodians told

Citco Group’s management, including Smeets: “We are taking a risk and we only get US$60K

per year!”

       65.    Instead, Citco negotiated a new fee arrangement. The new arrangement calculated

the Custodians’ rate as one basis point (one hundredth of one percent) of the Funds’ total Net

Asset Value. In other words, Citco’s fees for the Custodians’ services were now directly tied to

the Net Asset Value as determined by the Administrators. Citco decided “[o]n that basis” to stay

on as Custodians because Sentry’s Net Asset Value at that time, based principally on the assets

purportedly at BLMIS, was approximately “$5bn, i.e., fees of $500k.”

       66.    Simply put, Citco accepted dramatically higher fees—tied directly to the Net

Asset Value certified by Citco—in exchange for the risks to Citco of doing business with

BLMIS, as well as its continued silence regarding BLMIS’s role as custodian of the Funds’

assets. Ultimately, Citco’s fees increased by 800%.

       67.    Internally, Citco knew that: (i) the Administrators did not consistently price the

Funds’ portfolios independently and typically relied exclusively on the share pricing information

supplied by Madoff; and (ii) the Custodians did not have custody of the Funds’ portfolios.


                                               25
10-03764-smb      Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                         Pg 26 of 41



       68.     Citco failed to verify the pricing information for the Funds’ portfolio from

independent sources and instead relied on BLMIS statements, even though it knew that such

account statements contained incorrect information. Accountants working for the Administrators

discovered on numerous occasions that the trades reported by BLMIS contradicted the public

daily price ranges for corresponding trades. When the Administrators’ personnel discovered that

the reported share or option prices reported by Bloomberg and Madoff differed, they used the

public price in calculating the Net Asset Value reflected in the Certificates. Citco thus turned a

blind eye to its knowledge that BLMIS issued account statements with incorrect pricing

information.

       69.     Citco acted with a lack of good faith by issuing Certificates in spite of its

knowledge that: (1) BLMIS’s transactions were likely impossible, given its awareness that

“Madoff always [knew] precisely when to buy and sell;” (2) Madoff was the only broker-dealer

Citco worked with that provided settlement date transaction confirmations only, rather than trade

date confirmations; and (3) Madoff insisted that Citco book all trades for the Funds manually,

rather than through automated or electronic means, which directly contradicted Citco’s own

“policy to set up [electronic] reconciliation programs for each fund and to avoid manual entries

as much as possible;” and, within its own records, “there [were] differences between the custody

statements of Citco Bank and Madoff that [were] not being analyzed” by Citco.

       70.     This lack of good faith permeated the entire Citco organization. Until 2008, the

Administrators and the Custodians worked hand-in-hand with multiple other “Citco” entities to

generate the Certificates for the Funds and served as the intermediaries for all subscription funds

invested by Defendants under the Subscription Agreements. Under Citco Group’s direction and




                                                26
10-03764-smb       Doc 76    Filed 09/04/19 Entered 09/04/19 15:40:45              Main Document
                                         Pg 27 of 41



control, the Administrators issued Certificates without good faith and with willful blindness to

the fact that they could not confirm whether the Funds’ assets actually existed.

       71.     From the top down, Citco saw and appreciated, but consciously disregarded, the

risks to the Fund’s investors posed by Madoff’s operations. The Administrators and all other

“Citco” subsidiaries served at the whim of Citco Group, which controlled the day-to-day

operations of the Administrators and the issuance of Certificates showing an inaccurate and

inflated Net Asset Value under the Administration Agreements (as amended from time to time)

with the Funds. Irrespective of which “Citco” entity the Funds’ engaged, at all relevant times the

Funds’ were provided services from and on behalf of “Citco” as a whole from at least eight

separate entities, including: Citco Group; Citco Global Custody NV; Citco Global Custody (NA)

NV; CGC (NA); Citco Fund Services (BVI); Citco Fund Services (Europe) B.V.; Citco (Canada)

Inc.; and Citco Global Security Services.

       72.     By virtue of the foregoing conduct, Citco issued the Certificates without good

faith. The Funds were the primary victims of Citco’s conduct and its lack of good faith in

issuing the Certificates.

E.     Exposure of Madoff’s Fraud

       73.     On December 11, 2008, federal agents arrested Madoff for violation of federal

securities laws. On that same day, the United States Attorney brought criminal charges against

Madoff, alleging that Madoff ran a multi-billion dollar Ponzi scheme. See United States v.

Madoff, No. 08-mj-2735 (S.D.N.Y., filed Dec. 11, 2008). Upon arrest, Madoff was reported to

have told the agents that “there is no innocent explanation” for the fraudulent scheme he had

orchestrated and confessed that he “paid investors with money that wasn’t there.”




                                                27
10-03764-smb         Doc 76    Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                           Pg 28 of 41



          74.    On December 11, 2008, the United States Securities and Exchange Commission

(“SEC”) filed an emergency action in the Southern District of New York to halt ongoing

fraudulent offerings of securities and investment advisory fraud by Madoff and BLMIS. See

SEC v. Madoff, No. 08-cv-10791 (S.D.N.Y. filed Dec. 11, 2008). On February 9, 2009, the SEC

submitted to the Court a proposed partial judgment, to which Madoff consented, imposing a

permanent injunction and continuing relief against him, including a permanent freezing of his

assets.

          75.    In March 2009, Madoff pleaded guilty to the criminal charges brought against

him. In his plea allocution, Madoff confessed: “for many years up until my arrest on December

11, 2008, I operated a Ponzi scheme through the investment advisory side of my business,

Bernard L. Madoff Securities LLC.” As Madoff himself described how the scheme worked:

          The essence of my scheme was that I represented to clients and prospective
          clients who wished to open investment advisory and individual trading accounts
          with me that I would invest their money in shares of common stock, options and
          other securities of large well-known corporations, and upon request, would return
          to them their profits and principal. Those representations were false because for
          many years up and until I was arrested on December 11, 2008, I never invested
          those funds in the securities, as I had promised. Instead, those funds were
          deposited in a bank account at Chase Manhattan Bank. When clients wished to
          receive the profits they believed they had earned with me or to redeem their
          principal, I used the money in the Chase Manhattan bank account that belonged to
          them or other clients to pay the requested funds.

          76.    Madoff further confessed to covering up his fraud by fabricating false trade

confirmation and account statements:

          To further cover-up the fact that I had not executed trades on behalf of my
          investment advisory clients, I knowingly caused false trading confirmations and
          client account statements that reflected the bogus transactions and positions to be
          created and sent to clients purportedly involved in the split strike conversion
          strategy, as well as other individual clients I defrauded who believed they had
          invested in securities through me. The clients receiving trade confirmations and
          account statements had no way of knowing by reviewing these documents that I
          had never engaged in the transactions represented on the statements and
          confirmations.
                                                  28
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45             Main Document
                                          Pg 29 of 41



       77.     Madoff is now serving a 150-year sentence in federal prison.

F.     The Funds’ Estates in Liquidation

       78.     Following the revelation of Madoff’s fraud, the Funds’ boards of directors

suspended any further redemptions of Shares and the calculation of the Funds’ Net Asset Values.

As of December 2008 and presently, Sentry, Sigma, and Lambda had, respectively,

approximately 4.7 million, 3.9 million, and 0.2 million shares outstanding.

       79.     In 2009, the Funds were put into liquidation proceedings in the BVI.

       80.     On February 27, 2009, a secured creditor of Lambda commenced proceedings in

the BVI Court pursuant to the BVI Insolvency Act seeking the appointment of a liquidator over

Lambda (the “Lambda Proceeding”). The Lambda Proceeding is pending in the BVI Court as

claim number BVIHC(COM)2009/74.

       81.     On April 21, 2009, ten shareholders applied to the BVI Court for the appointment

of a liquidator over Sentry (the “Sentry Proceeding”). The Sentry Proceeding is pending in the

BVI Court under claim number BVIHC(COM)2009/136.

       82.     On April 23, 2009, a shareholder applied to the BVI Court for the appointment of

a liquidator over Sigma (the “Sigma Proceeding” and collectively with the Lambda Proceeding

and the Sentry Proceeding, the “BVI Liquidation Proceedings”). The Sigma Proceeding is

pending in the BVI Court under claim number BVIHC(COM)2009/139.

       83.     As alleged above, the BVI Court issued orders – the BVI Appointment Orders –

appointing the Foreign Representatives as liquidators of the Funds.           Pursuant to the BVI

Appointment Orders, the Foreign Representatives are responsible for all aspects of the Funds’

business, including protecting, realizing, and distributing assets for the Funds’ estates.




                                                 29
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                          Pg 30 of 41



       84.     The Redemption Payments that were made to Defendants were mistaken

payments and constituted or formed part of avoidable transactions, and generally represent assets

of Sigma’s estate that Defendants are not entitled to keep.


                                        FIRST CLAIM
                     (Unfair Preference Pursuant to Section 245 of the BVI
                             Insolvency Act - Against Pictet & Cie)

       85. The Foreign Representatives, in their capacities as Foreign Representatives and

liquidators of Sigma, repeat and allege again the allegations contained in paragraphs 1 through

84 above as if set forth herein.

       86. Section 245 of the BVI Insolvency Act provides:

       (1) Subject to subsection (2), a transaction entered into by a company is an unfair
       preference given by the company to a creditor if the transaction (a) is an
       insolvency transaction; (b) is entered into within the vulnerability period; and
       (c) has the effect of putting the creditor into a position which, in the event of the
       company going into insolvent liquidation, will be better than the position he
       would have been in if the transaction had not been entered into.

       (2) A transaction is not an unfair preference if the transaction took place in the
       ordinary course of business;

       (3) A transaction may be an unfair preference notwithstanding that it is entered
       into pursuant to the order of a court or tribunal in or outside the Virgin Islands.

       (4) Where a transaction entered into the by the company within the vulnerability
       period has the effect specific in subsection 1(c) in respect of a creditor who is a
       connected person, unless the contrary is proved, it is presumed that the transaction
       was an insolvency transaction and that it did not take place in the ordinary course
       of business.

       87. A creditor is defined in Section 9 of the BVI Insolvency Act as follows:

       (1) A person is a creditor of another person (the debtor) if he has a claim against
       the debtor, whether by assignment or otherwise, that is, or would be, an
       admissible claim in (a) the liquidation of the debtor, in the case of a debtor that is
       a company or a foreign company; or (b) the bankruptcy of the debtor, in the case
       of a debtor who is an individual.



                                                30
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                          Pg 31 of 41



       88.     The BVI Insolvency Act further defines an “insolvency transaction” as a

transaction that: “(a) is entered into at a time when the company is insolvent; or (b) . . . causes

the company to become insolvent.” BVI Insolvency Act § 244(2).

       89.     For the purposes of assessing unfair preferences under Section 245 of the BVI

Insolvency Act and undervalue transactions under Section 246 of the BVI Insolvency Act, a

company is “insolvent” if: “(c) . . . (ii) the company is unable to pay its debts as they fall due.”

BVI Insolvency Act §§ 8, 244(3).

       90.     For purposes of Section 245 and Section 246 of the BVI Insolvency Act,

“vulnerability period” means “in the case of a transaction entered into with, or a preference given

to, a connected person, the period commencing two years prior to the onset of insolvency and

ending on the appointment of the administrator or, if the company is in liquidation, the liquidator

. . . .” BVI Insolvency Act § 244(1).

       91.     The “onset of insolvency” is defined as: “the date on which the application for the

appointment of the liquidator was filed.” BVI Insolvency Act § 244(1). Thus, the vulnerability

period, for each of the Funds, is the period commencing two years prior to the application for the

appointment of the Liquidators for each Fund and ending on the date of the appointment of the

Liquidators of each Fund.

       92.     A “connected person” is:

       (1) . . . one or more of the following:

               (a) a promoter of the company;

               (b) a director or member of the company or of a related company;

               (c) a beneficiary under a trust of which the company is or has been a
               trustee;

               (d) a related company;


                                                 31
10-03764-smb      Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                         Pg 32 of 41



              (e) another company one of whose directors is also a director of the
              company;

              (f) a nominee, relative, spouse or relative of a spouse of a person referred
              to in paragraphs (a) to (c);

              (g) a person in partnership with a person referred to in paragraphs (a) to
              (c); and

              (h) a trustee of a trust having as a beneficiary a person who is, apart from
              this paragraph, a connected person.

BVI Insolvency Act § 5 (emphasis added).

       93. Redemption Payments aggregating USD $259,992.49 were made by Sigma to Pictet

& Cie during the two-year period prior to the application for appointment of the Liquidators of

Sigma in the BVI Liquidation Proceedings (the “Sigma Vulnerability Period”).

       94. During the Sigma Vulnerability Period, Sigma was insolvent or was rendered

insolvent by the making of Redemption Payments.

       95. Each of the Redemptions and/or Redemption Payments made during the Sigma

Vulnerability Period (“Vulnerability Period Payments”) was an “insolvency transaction” within

the meaning of Section 245 of the BVI Insolvency Act.

       96. Pictet & Cie was a shareholder (i.e., a member) of Sigma during the Sigma

Vulnerability Period and was, accordingly, a “connected person” as defined in the BVI

Insolvency Act.

       97. Each of the Vulnerability Period Payments put Pictet & Cie in a better position than it

would have been in had such Payment not been made.

       98. Because Pictet & Cie was a “connected person” as defined in the BVI Insolvency

Act, there is a statutory presumption that the Redemptions and/or Vulnerability Period Payments

were “insolvency transactions.” Further, even were this not presumed, the Redemptions and/or

Vulnerability Period Payments were “insolvency transactions” because at all material times the

                                               32
10-03764-smb       Doc 76    Filed 09/04/19 Entered 09/04/19 15:40:45             Main Document
                                         Pg 33 of 41



Funds were insolvent. This is because the Funds’ assets were up to 95% invested with BLMIS

and were only able to pay debts falling due either (i) with payments (including fictitious profits)

from the Ponzi scheme BLMIS, i.e. using the proceeds of fraud, or (ii) by using incoming

subscription monies (as a shortcut for investing those monies and also withdrawing monies from

BLMIS to pay redeemers). Each time the Funds withdrew monies from BLMIS an equivalent

liability immediately arose to the creditors of and investors in BLMIS. On any commercial basis

the Funds were insolvent on a cash flow basis at all material times.

       99. In addition, there is a statutory presumption that the Vulnerability Period Payments

were “not made in the ordinary course of any business” of Sigma. Even were this not presumed,

the same would follow in that, among other things, each Vulnerability Period Payment

represented a distribution of monies (including fictitious profits) from Madoff’s Ponzi scheme or

incoming subscription monies (which merely represented a shortcut for investing those monies

and also withdrawing monies from BLMIS to pay redeemers), and it was no part of the ordinary

course of business of the Funds to invest in and distribute profits of a Ponzi scheme.

       100.    Each of the Vulnerability Period Payments was made following receipt by Sigma

of a notice of redemption in respect of Shares, which triggered the redemption process under the

Articles. Following the receipt by Sigma of a notice of redemption by Pictet & Cie, Pictet & Cie

became a contingent creditor. Upon the subsequent redemption of Pictet & Cie’s shares and until

such time as Pictet & Cie received the Vulnerability Period Payment, Pictet & Cie was a

“creditor” of Sigma with an admissible claim against Sigma in any subsequent liquidation of

Sigma had payment of the Redemption Price not been made, albeit that post-liquidation Pictet &

Cie would have been deferred to outside creditors.




                                                33
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                          Pg 34 of 41



       101.     By reason of the foregoing, the Foreign Representatives, in their capacities as

Foreign Representatives and Liquidators of Sigma, are entitled to an order avoiding and setting

aside the Vulnerability Period Payments and entitling the Foreign Representatives to recover

from Pictet & Cie an amount equal to the Vulnerability Period Payments received by Pictet &

Cie from Sigma.


                                      SECOND CLAIM
                     (Unfair Preference Pursuant to Section 245 of the BVI
                       Insolvency Act - Against Beneficial Shareholders)

       102.     The Foreign Representatives, in their capacities as Foreign Liquidators of Sigma,

repeat and allege again the allegations contained in paragraphs 1 through 101 above as if set

forth herein.

       103.     Upon information and belief, Pictet & Cie may have subscribed to all or some

portion of the Shares issued to it under the Subscription Agreements in the capacity of trustee,

agent, representative, or nominee for the Beneficial Shareholders.

       104.     Upon information and belief, Pictet & Cie may have paid to or credited some or

all of the Redemption Payments received by it to accounts of the Beneficial Shareholders.

       105.     To the extent that any money that Pictet & Cie received in connection with the

Vulnerability Period Payments was transferred to the Beneficial Shareholders, the Foreign

Representatives, in their capacities as Foreign Representatives and Liquidators of Sigma, are

entitled to avoid and set aside such further transfer by Pictet & Cie to the Beneficial Shareholders

and to recover from the Beneficial Shareholders an amount equal to any portion of any

Vulnerability Period Payments received by them, and the Foreign Representatives, in their

capacities as liquidators of Sigma, rely on, inter alia, section 249(2)(b) of the BVI Insolvency

Act.


                                                34
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45           Main Document
                                          Pg 35 of 41



                                      THIRD CLAIM
                    (Undervalue Transaction Pursuant to Section 246 of the
                          BVI Insolvency Act - Against Pictet & Cie)

       106.    The Foreign Representatives, in their capacities as Foreign Representatives and

liquidators of Sigma, repeat and allege again the allegations contained in paragraphs 1 through

105 above as if set forth herein.

       107.    Section 246 of the BVI Insolvency Act provides that;

       (1) Subject to subsection (2), a company enters into an undervalue transaction
       with a person if (a) the company makes a gift to that person or otherwise enters
       into a transaction with that person on terms that provide for the company to
       receive no consideration; or (b) the company enters into a transaction with that
       person for a consideration the value of which, in money or money’s worth, is
       significantly less than the value, in money or money’s worth, of the consideration
       provided by the company; and (c) in either case, the transaction concerned (i) is
       an insolvency transaction; and (ii) is entered into within the vulnerability period.

       (2) A company does not enter into an undervalue transaction with a person if (a)
       the company enters into the transaction in good faith and for the purposes of its
       business; and (b) at the time when it enters into the transaction, there were
       reasonable grounds for believing that the transaction would benefit the company.

       (3) A transaction may be an undervalue transaction notwithstanding that it is
       entered into pursuant to the order of a court or tribunal in or outside the Virgin
       Islands.

       (4) Where a company enters into a transaction with a connected person within the
       vulnerability period and the transaction falls within subsection (1)(a) or
       subsection (1)(b), unless the contrary is proved, it is presumed that (a) the
       transaction was an insolvency transaction; and (b) subsection (2) did not apply to
       the transaction.

       108.    During the Sigma Vulnerability Period, all assets purportedly held by BLMIS for

Sentry and other investors were non-existent, and Sigma was insolvent or rendered insolvent by

the Vulnerability Period Payments, as alleged in paragraph 98 above.          Thus, each of the

Redemptions and/or Vulnerability Period Payments qualifies as an “insolvency transaction”

within the meaning of Section 244 of the BVI Insolvency Act and for purposes of Section 246 of

the BVI Insolvency Act.

                                               35
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45             Main Document
                                          Pg 36 of 41



       109.    Sigma received no consideration for any of the Vulnerability Period Payments, or

in the alternative, Sigma received, for each Vulnerability Period Payment, consideration, the

value of which, in money or money’s worth, was significantly less than the value, in money or

money’s worth, of the consideration provided by Sigma to Pictet & Cie for each of the

Vulnerability Period Payments.

       110.    Pictet & Cie was a shareholder (i.e., a member) of Sigma during the Vulnerability

Period and was, accordingly, a “connected person” as defined in the BVI Insolvency Act.

       111.    Because Pictet & Cie was a “connected person” as defined in the BVI Insolvency

Act, there is a statutory presumption that the Redemptions and/or Vulnerability Period Payments

were “insolvency transactions.” Further, there is a statutory presumption that the Vulnerability

Period Payments were not made in good faith and for the purposes of the Funds’ business with

reasonable grounds to believe that they would benefit the Funds. Even were that not presumed,

it is in any event clear that the purpose of the Funds was not to invest in and distribute fictitious

profits from a Ponzi scheme such as BLMIS.

       112.    By reason of the foregoing, the Foreign Representatives, in their capacities as

Foreign Representatives and liquidators of Sigma, are entitled to an order avoiding and setting

aside the Vulnerability Period Payments and to recover from Pictet & Cie an amount equal to the

Vulnerability Period Payments received by Pictet & Cie from Sigma.

                                     FOURTH CLAIM
                    (Undervalue Transaction Pursuant to Section 246 of the
                     BVI Insolvency Act - Against Beneficial Shareholders)

       113.    The Foreign Representatives, in their capacities as Foreign Representatives and

liquidators of Sigma, repeat and allege again the allegations contained in paragraphs 1 through

112 above as if set forth herein.



                                                 36
10-03764-smb       Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45            Main Document
                                          Pg 37 of 41



       114.    Upon information and belief, Pictet & Cie may have subscribed to all or some

portion of the Shares issued to it under the Subscription Agreements in the capacity of trustee,

agent, representative, or nominee for the Beneficial Shareholders.

       115.    Upon information and belief, Pictet & Cie may have paid to or credited some or

all of the Redemption Payments received by it to accounts of the Beneficial Shareholders.

       116.    To the extent that any money that Pictet & Cie received in connection with the

Vulnerability Period Payments was transferred to the Beneficial Shareholders, the Foreign

Representatives, in their capacities as Foreign Representatives and liquidators of Sigma, are

entitled to avoid and set aside such further transfer by Pictet & Cie to the Beneficial Shareholders

and to recover from the Beneficial Shareholders an amount equal to any portion of any

Vulnerability Period Payments received by them, and the Foreign Representatives, in their

capacities as liquidators of Sigma, rely on, inter alia, section 249(2)(b) of the BVI Insolvency

Act.


                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiffs respectfully request the following relief:

       A.      On the First and Second Claims:

                   i. a declaratory judgment in favor of the Foreign Representatives and against
                      Pictet & Cie and the Beneficial Shareholders that the Redemptions and/or
                      Vulnerability Period Payments constitute Unfair Preferences under
                      Section 245 of the BVI Insolvency Act;

                   ii. judgment pursuant to Section 249 of the BVI Insolvency Act, setting aside
                       and avoiding the Redemptions and/or Vulnerability Period Payments; and

                  iii. judgment pursuant to Section 249 of the BVI Insolvency Act against Pictet
                       & Cie and the Beneficial Shareholders in the amount of the avoided
                       Vulnerability Period Payments received by them or for their benefit, plus
                       interest;

       B.      On the Third and Fourth Claims:

                                                37
10-03764-smb      Doc 76     Filed 09/04/19 Entered 09/04/19 15:40:45           Main Document
                                         Pg 38 of 41



                  i.   a declaratory judgment in favor of the Foreign Representatives and against
                       Pictet & Cie and the Beneficial Shareholders that the Redemptions and/or
                       Vulnerability Period Payments constitute Undervalue Transactions under
                       Section 246 of the BVI Insolvency Act;

                 ii.   judgment pursuant to Section 249 of the BVI Insolvency Act, setting aside
                       and avoiding the Redemptions and/or Vulnerability Period Payments; and

                iii.   judgment pursuant to Section 249 of the BVI Insolvency Act against Pictet
                       & Cie and the Beneficial Shareholders in the amount of the avoided
                       Vulnerability Period Payments received by them or for their benefit, plus
                       interest;

          C.   Awarding Plaintiffs the costs and disbursements of the action, including

reasonable attorneys’ fees and accountants’ and experts’ fees, costs and expenses; and

          D.   Granting Plaintiffs such other and further relief as the Court deems just and

proper.


Dated: New York, New York
       September 4, 2019
                                                    BROWN RUDNICK LLP

                                                    By: /s/ David J. Molton
                                                    David J. Molton
                                                    Marek P. Krzyzowski
                                                    Seven Times Square
                                                    New York, New York 10036
                                                    Telephone: 212-209-4800
                                                    Facsimile: 212-209-4801
                                                    E-mail: dmolton@brownrudnick.com
                                                    E-mail: mkrzyzowski@brownrudnick.com

                                                    -and-

                                                    SELENDY & GAY PLLC
                                                    David Elsberg
                                                    Caitlin Halligan
                                                    Andrew Dunlap
                                                    Lena Konanova
                                                    Ron Krock
                                                    1290 Avenue of the Americas
                                                    New York, NY 10104
                                                    Telephone: 212-390-9000

                                               38
10-03764-smb   Doc 76   Filed 09/04/19 Entered 09/04/19 15:40:45       Main Document
                                    Pg 39 of 41



                                            E-mail: delsberg@selendygay.com
                                            E-mail: challigan@selendygay.com
                                            E-mail: adunlap@selendygay.com
                                            E-mail: lkonanova@selendygay.com
                                            E-mail: rkrock@selendygay.com

                                            Attorneys for the Foreign Representatives




                                       39
10-03764-smb   Doc 76   Filed 09/04/19 Entered 09/04/19 15:40:45   Main Document
                                    Pg 40 of 41




                                EXHIBIT A
10-03764-smb     Doc 76 Filed 09/04/19 Entered 09/04/19 15:40:45 Main Document
                 Redemption Payments Received
                                     Pg 41 ofby
                                              41Defendants from Sigma
                   From November 20, 2007 Through October 20, 2008


Payment Date            Redemption            Number of Shares      Bank Account To
                        Payment                                     Which Redemption
                                                                    Payment Was Made,
                                                                    Per Shareholder
                                                                    Direction
  November 20, 2007             $22,251.36*                  82.754 Deutsche Bank AG,
                                                                    Frankfurt, Germany
        July 21, 2008          $224,532.63*                 742.530 Deutsche Bank AG,
                                                                    Frankfurt, Germany
    October 20, 2008            $13,138.50*                  50.000 Deutsche Bank AG,
                                                                    Frankfurt, Germany


* Denotes Redemptions in the Sigma Vulnerability Period. All $USD amounts are based on the
exchange rate as of the date of the Redemption Payment. However, upon application of a
different exchange rate, as may be required by applicable law, the amount of damages may be
different.
